Citation Nr: 0937070	
Decision Date: 09/29/09    Archive Date: 10/09/09

DOCKET NO.  05-21 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to April 
1989. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Indianapolis, Indiana, (hereinafter RO).  The case 
was remanded by the Board for additional development in March 
2008 and is now ready for appellate review.  As the RO 
granted the Veteran's claim for service connection for a 
right ankle disorder, the only issue remaining on appeal is 
as listed on the title page. 


FINDINGS OF FACT

1.  Service connection is in effect for residuals of anterior 
cruciate ligament reconstruction, with each knee rated as 20 
percent disabling; degenerative arthritis of each knee, with 
each knee rated as 10 percent disabling, and chronic 
synovitis with post-traumatic arthropathy of the right ankle 
as secondary to right knee disability, rated as 10 percent 
disabling; the service connected disabilities combine to be 
60 percent. 

2.  On his application for TDIU, the Veteran reported 
education through high school and occupational experience 
that included management positions in the retail field. 

3.  The Veteran's service-connected disabilities, by 
themselves, do not preclude him from securing or following a 
substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in letters dated in June 2006 and May 2008, the RO 
advised the claimant of the information necessary to 
substantiate the claim at issue.  He was also informed of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Finally, he was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless.  

Although the June 2006 and May 2008 letters were not sent 
until after the initial adjudication of the claim, they were 
followed by readjudication and the issuance of a supplemental 
statement of the case in November 2008.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  The actions of the RO have served to provide 
the Veteran with actual notice of the information needed to 
prevail in his claim, and the RO has not committed any 
notification error that has affected the essential fairness 
of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Therefore, the Board finds that there was 
no prejudicial error; notification errors did not affect the 
essential fairness of the adjudication.  See Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that the duty to notify has been satisfied.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service treatment records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the Veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA treatment records, and the Veteran's own 
statements he presented.  He was also provided with multiple 
VA examinations, most recently in September 2008, as well as 
a social and industrial survey, that contain detailed 
clinical findings and discussion as to the impact of the 
service-connected disabilities upon employment.  As such, the 
reports from the examinations and evaluations conducted by VA 
are sufficient to adjudicate the claim on appeal.  See Barr 
v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the obtaining and retaining of gainful 
employment.  Under 38 C.F.R. § 4.16, if there is only one 
such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the Veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the Veteran's 
background including his employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the Veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

Service connection is in effect for residuals of anterior 
cruciate ligament reconstruction, with each knee rated as 20 
percent disabling; degenerative arthritis of each knee, with 
each knee rated as 10 percent disabling, and chronic 
synovitis with post-traumatic arthropathy of the right ankle 
as secondary to right knee disability, rated as 10 percent 
disabling.  The service connected disabilities combine to be 
60 percent.  As such, the service-connected disability does 
not meet the percentage rating standards for TDIU.  38 C.F.R. 
§ 4.16(a).  Nevertheless, the Board must consider whether the 
evidence warrants referral to the appropriate VA officials 
for entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  

By way of a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) received in 
December 2003, the Veteran reported education through high 
school and occupational experience that included being a 
general manager and work in retail and storage.  Further 
information as to the Veteran's employment history is 
contained in the reports from the VA social and industrial 
survey completed in September 2008, which show the Veteran 
reporting employment after service for 18 months as a 
maintenance worker with a bus company, a crew chief of eight 
individuals working for a painting contractor for two years 
and then a job for four years with an industrial laundry.  
Following this job and a move in 1991, the Veteran reported 
that he did not work until 1997 due to his service connected 
knee disability.  In 1997, he obtained employment as a manger 
of a U-Haul franchise where he worked for four years.  He 
left that job to become an assistant manager at an Auto Zone 
store where he was able to work until 2003, with the Veteran 
stating that he could not continue this job because it 
entailed lifting batteries and long hours of standing on his 
feet.  The Veteran reported that his last job was as an 
assistant manager for Advance Auto Parts, but that he had to 
quit after two months due to his service connected knee 
disability.

Additional information discussed in the September 2008 social 
and industrial survey was that the Veteran had "psychiatric 
issues" stemming from depression and mood disorders and that 
he was fearful of harming others which caused him to withdraw 
socially.  It was the conclusion of the social work 
coordinator who conducted the September 2008 survey that it 
was as likely as not that service connected knee disability 
was the primary cause of the Veteran's unemployment.  

Notwithstanding the conclusion by the VA social work 
coordinator above, a review of the record does not indicate 
to the undersigned that all employment; most particularly, 
even sedentary employment, is precluded solely due to 
service-connected disability.  Service connected knee 
disability, which has involved several surgical procedures, 
and right ankle disability undoubtedly precludes strenuous 
labor or employment that would require extensive standing, 
but to conclude that all forms of employment were precluded 
by the Veteran's service-connected disabilities would not be 
reasonable.  As was noted in Van Hoose: 

The sole fact that a claimant is unemployed or 
has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition 
that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the 
Veteran is capable of performing the physical and 
mental acts required by employment, not whether 
the Veteran can find employment.  See 38 C.F.R. 
§ 4.16(a) (1992).  

Van Hoose, 4 Vet. App. at 363.  It is emphasized that only 
service-connected disability may be considered in determining 
whether the Veteran is entitled to TDIU, and that to the 
extent psychiatric factors discussed in the social and 
industrial survey affect employment, such factors cannot be 
considered because service connection has not been granted 
for a psychiatric disability.  Thus, in this case, as in Van 
Hoose, it is the Board's conclusion that all employment, even 
sedentary, has not been precluded due solely to the Veteran's 
service-connected disabilities.  As support for this 
determination, the Board notes that the Veteran has had a 
rather extensive employment history after service, and he has 
been deemed capable of holding multiple management positions.  
Thus, the RO's decision not to refer this issue to the 
Director of Compensation and Pension Service for 
consideration of a TDIU was correct.  As such, the benefit of 
the doubt doctrine is inapplicable, and the claim must be 
denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to TDIU is denied. 


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


